 



Exhibit 10.57
NEWPARK RESOURCES, INC.
2006 EQUITY INCENTIVE PLAN
1. Purpose.
          The Newpark Resources, Inc. 2006 Equity Incentive Plan is intended to
assist Newpark Resources, Inc., a Delaware corporation (the “Company”), in
attracting, retaining and motivating designated Employees of the Company and its
Subsidiaries and to increase their interest in the success of the Company in
order to promote the Company’s long-term interests. The Plan is designed to meet
this intent by providing eligible Employees with a proprietary interest in
pursuing the long-term growth, profitability and financial success of the
Company.
2. Definitions.
          In addition to the terms defined elsewhere in the Plan, Exhibit A,
which is incorporated by reference, defines terms used in the Plan and sets
forth certain operational rules related to those terms.
     3. Administration of the Plan.
          3.1 General. The Plan shall be administered by the Compensation
Committee. Each member of the Compensation Committee shall be a “non-employee
director” as that term is defined in Rule 16b-3, an “outside director” within
the meaning of Section 162(m) and an “independent director” under the corporate
governance rules of any stock exchange or similar regulatory authority on which
the Common Stock is then listed, but no action of the Committee shall be invalid
if this requirement is not met. The Compensation Committee shall select one of
its members as Chairman and shall act by vote of a majority of the members
present at a meeting at which a quorum is present or by unanimous written
consent. A majority of the members of the Compensation Committee shall
constitute a quorum. The Compensation Committee shall be governed by the
provisions of the Company’s Bylaws and of Delaware law applicable to the Board
of Directors, except as otherwise provided herein or determined by the Board of
Directors. The Committee’s decisions and determinations under the Plan need not
be uniform and may be made selectively among Participants, whether or not the
Participants are similarly situated.
          3.2 Authority of the Compensation Committee. The Compensation
Committee shall have full discretionary power and authority, subject to the
general purposes, terms and conditions of the Plan, to implement, carry out and
administer the Plan. Without limiting the generality of the foregoing, the
Compensation Committee shall have the authority to:
          (a) interpret and administrator the Plan, any Award Agreement and any
other agreement or document executed pursuant to the Plan;
          (b) adopt, amend, modify or rescind rules, procedures and forms
relating to the Plan;
          (c) select persons to receive Awards;

 



--------------------------------------------------------------------------------



 



          (d) determine the number of Shares subject to Awards, the Fair Market
Value of the Common Stock and the other terms and conditions of each Award
(which need not be uniform), including, without limitation, the type of Award to
be granted, vesting schedules, forfeiture restrictions and other terms and
conditions relating to the exercisability of Awards, and all other provisions of
each Award Agreement;
          (e) determine whether Awards will be granted singly, in combination,
or in tandem with, in replacement of, or as alternatives to, other Awards under
the Plan or any other incentive or compensation plan of the Company or any
Subsidiary;
          (f) grant waivers of Plan or Award conditions and remove or adjust any
restrictions or conditions upon Awards, including accelerating or otherwise
modifying the date on which any Award becomes vested, exercisable or
transferable and extending the term of any Award (subject to the maximum term
limitations set forth in the Plan), including extending the period following the
termination of a Participant’s employment during which any Award may remain
outstanding or be exercised;
          (g) with the consent of the Optionee, amend or terminate any
outstanding Award Agreement;
          (h) correct any defect, supply any omission or reconcile any
inconsistency in the Plan, any Award or any Award Agreement;
          (i) determine whether an Award has been earned; and
          (j) make any other determination and take any other action that the
Compensation Committee deems necessary or desirable for administration of the
Plan.
All decisions, determinations and other actions of the Compensation Committee
made or taken in accordance with the terms of the Plan shall be final and
conclusive and binding upon all parties having an interest therein.
          3.3 Delegation of Authority. Any of the powers and responsibilities of
the Compensation Committee may delegated to any subcommittee, in which case the
acts of the subcommittee shall be deemed to be acts of the Compensation
Committee hereunder. In addition, the Compensation Committee may delegate to one
or more officers or Employees of the Company or any Subsidiary the authority,
subject to such terms as the Compensation Committee shall determine, to perform
such functions, including administrative functions, as the Compensation
Committee may determine, provided that in no case shall any such officer or
Employee be authorized to take any action that would (a) result in the loss of
an exemption under Rule 16b-3 for Awards granted to Section 16 Insiders,
(b) cause Awards intended to qualify as “performance-based compensation” under
Section 162(m) to fail to so qualify, or (c) be inconsistent with Section 157
and other applicable provisions of the Delaware General Corporation Law. Any
action taken by any such officer or Employee within the scope of the authority
delegated by the Compensation Committee shall be deemed for all purposes to have
been taken by the Compensation Committee, and, except as otherwise specifically
provided, references in the Plan to the Compensation Committee shall include any
such officer or Employee. The Compensation Committee and, to the extent it so
provides, any subcommittee,

2



--------------------------------------------------------------------------------



 



shall have sole authority to determine whether to review any actions or
interpretations of any such officer or Employee, and if the Compensation
Committee shall decide to conduct such a review, any such actions or
interpretations of any such officer or Employee shall be subject to approval,
disapproval or modification by the Compensation Committee.
          3.4 Monitoring Awards. Notwithstanding any delegation of authority by
the Compensation Committee, it shall maintain control of the operation of the
Plan. At least annually, the Compensation Committee, in conjunction with the
Audit Committee of the Board of Directors of the Company, shall conduct or cause
the conduct of an audit of the operation of the Plan to verify that the Plan has
been operated and Awards have been documented and maintained by the officers of
the Company in accordance with the directions of the Compensation Committee.
Without limiting the generality of the foregoing, one of the purposes of such an
audit will be to determine that the executed Award Agreements are consistent
with the Awards made by the Committee and properly reflect the names of the
Participants to whom such Awards were granted, the applicable Dates of Grant,
vesting provisions and expiration dates, the type and quantity of Awards granted
to each Participant and, if applicable, the applicable exercise prices.
          3.5 Limitation on Liability.
               3.5.1 The Compensation Committee may employ attorneys,
consultants, accountants, agents and other persons, and the Compensation
Committee shall be entitled, in good faith, to rely and act upon the advice,
opinions and valuations of any such persons. In addition, the Compensation
Committee shall be entitled, in good faith, to rely and act upon any report or
other information furnished to it by any officer, director or Employee of the
Company.
               3.5.2 No member of the Compensation Committee, nor any person
acting pursuant to authority delegated by the Compensation Committee, nor any
officer, director or Employee of the Company acting at the direction or on
behalf of the Compensation Committee, shall be liable for any action, omission
or determination relating to the Plan, and the Company shall, to the fullest
extent permitted by law, indemnify and hold harmless each member of the
Compensation Committee, each person acting pursuant to authority delegated by
the Compensation Committee, and each other officer, director or Employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost, expense
(including counsel fees), liability or other pecuniary loss (including any sum
paid in settlement of a claim with the approval of the Compensation Committee)
arising out of any action, omission or determination relating to the Plan,
unless, in either case, such action, omission or determination was taken or made
by such member, director, Employee or other person in bad faith and without
reasonable belief that it was in the best interests of the Company.
     4. Number of Shares Issuable in Connection with Awards.
          4.1 Shares Subject to the Plan. The maximum number of Shares that may
be issued in connection with Awards granted under the Plan is 2,000,000, and the
number of Shares that are subject to Awards outstanding at any one time under
the Plan may not exceed the number of Shares that then remain available for
issuance under the Plan. The maximum number

3



--------------------------------------------------------------------------------



 



of Shares that may be issued in connection with Incentive Stock Options granted
under the Plan is 2,000,000. The Company at all times shall reserve and keep
available sufficient Shares to satisfy the requirements of the Plan. Shares
issued under the Plan may be either authorized and unissued shares or treasury
shares.
          4.2 Share Counting Rules. For purposes of Section 4.1, the following
Shares shall not be considered to have been issued under the Plan: (a) Shares
remaining under an Award that terminates without having been exercised in full;
(b) Shares that have been forfeited in accordance with the terms of the
applicable Award; and (c) Shares withheld, in satisfaction of the grant or
exercise price or tax withholding requirements, from Shares that would otherwise
have been delivered pursuant to an Award. In addition, to the extent permitted
by Applicable Laws, Shares subject to Awards issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
business combination by the Company or any of its Subsidiaries shall not be
counted against the Shares available for issuance pursuant to the Plan.
          4.3 Individual Award Limits. The maximum number of Shares that may be
covered by Options and Stock Appreciation Rights (in the aggregate) granted
under the Plan to any single Participant in any calendar year shall not exceed
200,000, and the maximum number of Shares that may be covered by all other
Awards (in the aggregate) granted under the Plan to any single Participant in
any calendar year shall not exceed 100,000. This limitation shall be applied and
construed consistently with Section 162(m).
          4.4 Adjustments. The limits provided for in this Section 4 shall be
subject to adjustment as provided in Section 15.
     5. Eligibility and Participation.
          The Compensation Committee will select Participants from among those
Employees who, in the opinion of the Compensation Committee, are in a position
to make significant contributions to the long-term performance and growth of the
Company and its Subsidiaries. In addition, the Compensation Committee may grant
Awards in connection with the engagement of an Employee who is expected to make
significant contributions to the long-term performance and growth of the
Company, provided that a prospective Employee may not receive any payment or
exercise any right relating to an Award until such person’s employment with the
Company has commenced. An Employee on leave of absence may be considered as
still in the employ of the Company for purposes of eligibility for participation
in the Plan, if so determined by the Compensation Committee. Directors of the
Company and its Subsidiaries who are not also employees of the Company or a
Subsidiary shall not be eligible to receive Awards under the Plan.
     6. Award Agreements.
          Each Award granted under the Plan shall be evidenced by an Award
Agreement in a form approved by the Compensation Committee. Each Award Agreement
shall be subject to all applicable terms and conditions of the Plan, shall
include such terms and conditions as the Compensation Committee deems
appropriate, consistent with the provisions of the Plan, and shall be executed
by the Participant and a person designated by the Compensation Committee.

4



--------------------------------------------------------------------------------



 



     7. Options.
          7.1 Grant of Options. The Compensation Committee may grant Options in
such amounts, at such times and to such Employees as the Compensation Committee,
in its discretion, may determine in accordance with the eligibility criteria set
forth in Section 5. The Compensation Committee shall designate at the time of
grant whether the Option is intended to constitute an Incentive Stock Option or
a Nonstatutory Option.
          7.2 Option Price. The Option Price of the Shares subject to each
Option shall be determined by the Compensation Committee, but shall not be less
than the Fair Market Value of the Common Stock on the Date of Grant, except in
the case of replacement or substitute Options issued by the Company in
connection with an acquisition or other corporate transaction.
          7.3 Option Period. The Award Agreement shall specify the term of each
Option. The term shall commence on the Date of Grant and shall be 10 years or
such shorter period as is determined by the Compensation Committee. Each Option
shall provide that it is exercisable over its term from the Date of Grant or
over time in such periodic installments, or based on the satisfaction of such
criteria (including, without limitation, upon the satisfaction of Performance
Criteria), as the Committee in its discretion may determine. The vesting
provisions for Options granted under the Plan need not be uniform. Unless the
Committee otherwise determines at the time of grant, if an Option is subject to
vesting in periodic installments and a Participant shall not in any period
purchase all of the Shares that the Participant is entitled to purchase in such
period, the Participant may purchase all or any part of such Shares at any time
prior to the expiration of the Option.
          7.4 Exercise of Options. Each Option may be exercised in whole or in
part (but not as to fractional shares) by the delivery of an executed Notice of
Exercise in the form prescribed from time to time by the Compensation Committee,
accompanied by payment of the Option Price and any amounts required to be
withheld for tax purposes under Section 14. If an Option is exercised by any
person other than the Participant, the Compensation Committee may require
satisfactory evidence that the person exercising the Option has the right to do
so. The Compensation Committee may require any partial exercise of an Option to
equal or exceed a specified minimum number of Shares.
          7.5 Payment of Exercise Price. The Option Price shall be paid in full
in cash or by check acceptable to the Compensation Committee or, if and to the
extent permitted by the Compensation Committee, (a) through the delivery of
Shares which have been outstanding for at least six months or such other minimum
period as may be required by applicable accounting rules to avoid a charge to
the Company’s earnings for financial reporting purposes (unless the Compensation
Committee approves a shorter period) and which have a Fair Market Value on the
date the Option is exercised equal to the Option Price, (b) to the extent
permitted by Applicable Laws, by a Cashless Exercise, or (c) by any combination
of the foregoing permissible forms of payment.
          7.6 Employment Requirements. Unless otherwise provided by the
Compensation Committee and except as otherwise provided in Section 7.7, an
Option may not be exercised unless from the Date of Grant to the date of
exercise the Participant remains

5



--------------------------------------------------------------------------------



 



continuously in the employ of the Company. The Compensation Committee shall
determine, in its discretion in the particular case and subject to any
requirements of Applicable Laws, whether and to what the extent the period of
continuous employment shall be deemed to include any period in which the
Participant is on leave of absence with the consent of the Company. Unless the
Compensation Committee expressly provides otherwise, a Participant’s service as
an Employee with the Company will be deemed to have ceased upon termination of
the Participant’s employment with the Company and its Subsidiaries (whether or
not the Participant continues in the service of the Company or its Subsidiaries
in some capacity other than that of an Employee).
          7.7 Exercise of Options on Termination of Employment.
               7.7.1 Unless otherwise provided by the Compensation Committee,
upon the termination of a Participant’s employment with the Company and its
Subsidiaries by reason of death or Disability, (a) all Options then held by the
Participant, to the extent exercisable on the date of termination of employment,
shall remain in full force and effect and may be exercised pursuant to the
provisions thereof at any time until the earlier of the end of the fixed term
thereof and the expiration of 12 months following termination of the
Participant’s employment, and (b) all Options then held by the Participant, to
the extent not then presently exercisable, shall terminate as of the date of
such termination of employment and shall not be exercisable thereafter.
               7.7.2 Unless otherwise provided by the Compensation Committee,
upon the termination of the Participant’s employment with the Company and its
Subsidiaries for any reason other than the reasons set forth in Section 7.7.1 or
a termination for Cause, (a) all Options then held by the Participant, to the
extent exercisable on the date of termination of employment, shall remain in
full force and effect and may be exercised pursuant to the provisions thereof at
any time until the earlier of the end of the fixed term thereof and the
expiration of 90 days following termination of the Participant’s employment
(except that the 90-day period shall be extended to 12 months from the date of
termination if the Participant shall die during such 90-day period), and (b) all
Options then held by the Participant, to the extent not then presently
exercisable, shall terminate as of the date of such termination of employment
and shall not be exercisable thereafter.
               7.7.3 Unless otherwise provided by the Compensation Committee, in
the event of a Participant’s termination for Cause, all Options held by the
Participant, whether vested or not, shall terminate concurrently with the first
discovery by the Company of any reason for the Participant’s termination for
Cause and shall not be exercisable thereafter. If an Participant’s employment
with the Company or any Subsidiary is suspended pending an investigation of
whether there shall be a termination for Cause, all of the Participant’s rights
under any Options then held by the Participant, including, without limitation,
the right to exercise such Options, shall likewise be suspended during such
period of investigation.
          7.8 Incentive Stock Options. Incentive Stock Options shall be subject
to the following additional provisions:

6



--------------------------------------------------------------------------------



 



               7.8.1 The aggregate Fair Market Value (determined as of the Date
of Grant) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any individual Participant during any one
calendar year (under all plans of the Company and any parent or Subsidiary) may
not exceed the maximum amount permitted under Section 422 of the Code (currently
$100,000). To the extent any Incentive Stock Option would exceed this limit, the
portion of the Option in excess of such limit shall be treated as a
Non-Qualified Stock Option for all purposes. The provisions of this
Section 7.8.1 shall be construed and applied in accordance with Section 422(d)
of the Code and the regulations promulgated thereunder.
               7.8.2 No Incentive Stock Option may be granted to a Participant
if, at the time of the proposed grant, the Participant owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of any parent or Subsidiary of the Company, unless (a) the Option
Price is at least 110% of the Fair Market Value of a share of Common Stock on
the Date of Grant, and (bi) the Incentive Stock Option is not exercisable after
the expiration of five years from the Date of Grant.
               7.8.3 If a Participant sells or otherwise disposes of any Shares
acquired pursuant to the exercise of an Incentive Stock Option on or before the
later of (a) the date two years after the Date of Grant of the Incentive Stock
Option, and (b) the date one year after the exercise of the Incentive Stock
Option (in either case, a “Disqualifying Disposition”), the Participant shall
notify the Company in writing of the Disqualifying Disposition within 10 days of
the date thereof. In the event of a Disqualifying Disposition, the Option will
not qualify for incentive stock option treatment.
               7.8.4 If the Compensation Committee exercises its discretion to
permit an Incentive Stock Option to be exercised by a Participant more than
three months after the termination of a Participant’s employment for any reason
other than death or Disability, the Incentive Stock Option will thereafter be
treated as a Non-Qualified Stock Option for all purposes. For purposes of this
Section 7.8.4, a Participant’s employment will be treated as continuing
uninterrupted during any period that the Participant is on military leave, sick
leave or another approved leave of absence if the period of leave does not
exceed 90 consecutive days, unless reemployment on the expiration of such leave
is guaranteed by statute or by contract.
               7.8.5 Any Option which is designated by the Compensation
Committee as an Incentive Stock Option but fails, for any reason, to meet the
requirements for Incentive Stock Option treatment shall be treated for tax
purposes as a Non-Qualified Stock Option.
          7.9 Additional Terms and Conditions. Each Option, and any shares of
Common Stock issued in connection with an Option, shall be subject to such
additional terms and conditions not inconsistent with the Plan as are determined
by the Compensation Committee and set forth in the applicable Award Agreement.
     8. Restricted Stock
          8.1 Grant of Restricted Stock. The Compensation Committee may offer
Awards of Restricted Stock in such amounts, at such times and to such Employees
as the

7



--------------------------------------------------------------------------------



 



Compensation Committee, in its discretion, may determine in accordance with the
eligibility criteria set forth in Section 5.
          8.2 Purchase Price. The purchase price of the Shares subject to a
Restricted Stock Award shall be determined by the Compensation Committee and may
be less than the Fair Market Value (but not less than the par value) of the
Shares on the Date of Grant. Without limiting the generality of the foregoing,
the Compensation Committee may determine that eligible Employees may be issued
Restricted Stock in consideration for past services actually rendered to the
Company and its Subsidiaries having a value of not less than the par value of
the Shares subject to the Award. The Committee shall determine the methods by
which the purchase price may be paid or deemed paid and the form of payment.
          8.3 Award Agreement; Acceptance by Participant. Promptly following the
grant of each Restricted Stock Award, the Compensation Committee shall cause to
be delivered to the applicable Participant an Award Agreement that evidences the
Award. The Participant shall accept the Award by signing and delivering to the
Company his or her Award Agreement, accompanied by full payment of the purchase
price, within 30 days from the date the Award Agreement was delivered to the
Participant. If the Participant does not so accept the Restricted Stock Award
within such 30-day period, then the offer of the Award shall terminate unless
the Compensation Committee otherwise determines.
          8.4 Restrictions. At the time of grant of each Restricted Stock Award,
the Compensation Committee shall determine the Restriction Period that will
apply to the Award and the forfeiture and vesting restrictions, restrictions on
transferability and other restrictions (including, without limitation,
limitations on the right to vote Restricted Stock or the right to receive
dividends on Restricted Stock) that will apply to the Award during the
Restriction Period. These restrictions may lapse separately or in combination at
such times, under such circumstances (including based on achievement of
Performance Criteria or future service requirements or both), in such
installments or otherwise, as the Compensation Committee may determine in its
discretion.
          8.5 Forfeiture. Except as otherwise determined by the Compensation
Committee, upon termination of the Participant’s employment during the
applicable Restriction Period, Restricted Stock that is at that time subject to
restrictions shall be forfeited and reacquired by the Company or shall be
subject to a repurchase option in favor of the Company, as may be specified in
the Award Agreement; provided, however, that, the Compensation Committee, in its
discretion, may (a) provide in any Award Agreement that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.
          8.6 Stock Certificates. Restricted Stock granted under the Plan may be
evidenced in such manner as the Compensation Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Compensation Committee may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical

8



--------------------------------------------------------------------------------



 



possession of thecertificates, and that the Participant deliver a stock power to
the Company, endorsed in blank, relating to the Restricted Stock.
          8.7 Dividend Rights. Unless otherwise set forth in the Award
Agreement, (a) any regular cash dividends declared and paid with respect to
Shares subject to a Restricted Stock Award shall be paid to the Participant at
the same time they are paid to all other stockholders of the Company, and
(b) Shares distributed in connection with a stock split or stock dividend, and
any other cash or property (including securities of the Company or other
issuers) distributed as a dividend (other than regular cash dividends), shall be
subject to restrictions and forfeiture conditions to the same extent as the
Restricted Stock with respect to which such Shares, cash or other property have
been distributed, and all references to Restricted Stock in the Plan or the
applicable Award Agreement shall be deemed to include such Shares, cash or other
property.
          8.8 Voting Rights. Unless otherwise set forth in the Award Agreement,
all voting rights appurtenant to the Shares subject to a Restricted Stock Award
shall be exercised by the Participant.
          8.9 Termination of the Restriction Period. Upon satisfaction of the
terms and conditions specified in the Award Agreement that apply to a
Restriction Period, (a) the Participant shall be entitled to have the legend
referred to in Section 8.6 removed from his or her shares of Restricted Stock
after the last day of the Restriction Period, and (b) if the Company has
retained possession of the certificates representing the shares of Restricted
Stock, the Company shall promptly deliver such certificates to the Participant.
If the terms and conditions specified in the Award Agreement that apply to a
Restriction Period have not been satisfied, the Restricted Stock subject to the
Award shall be forfeited and reacquired by the Company or shall be subject to a
repurchase option in favor of the Company, as may be specified in the Award
Agreement
          8.10 Additional Terms and Conditions. Each Award of Restricted Stock,
and all Shares of Restricted Stock granted or offered for sale hereunder, shall
be subject to such additional terms and conditions not inconsistent with the
Plan as are prescribed by the Compensation Committee and set forth in the
applicable Award Agreement.
     9. Restricted Stock Units.
          9.1 Grant of Restricted Stock Units. The Compensation Committee may
make Awards of Restricted Stock Units in such amounts, at such times and to such
Employees as the Compensation Committee, in its discretion, may determine in
accordance with the eligibility criteria set forth in Section 5. A Participant
granted Restricted Stock Units shall not have any of the rights of a stockholder
with respect to the Shares subject to an Award of Restricted Stock Units,
including any right to vote or to receive other distributions on the Shares,
until certificates for the Shares subject to the Award shall have been issued in
the Participant’s name in accordance with the terms of the applicable Award
Agreement.
          9.2 Vesting and Other Terms. At the time of grant of each Award of
Restricted Stock Units, the Compensation Committee shall determine the
Restriction Period that will apply to the Award and shall specify the maturity
date applicable to each grant of Restricted Stock Units, which shall be no
earlier than the vesting date or dates of the Award and may be

9



--------------------------------------------------------------------------------



 



determined at the election of the Participant. During the Restriction Period,
Restricted Stock Units shall be subject to such restrictions on transferability,
risk of forfeiture and other restrictions as the Compensation Committee may
impose, which restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of Performance Criteria
or future service requirements or both), in such installments or otherwise as
the Committee may determine in its discretion. If the terms and conditions
specified in the Award Agreement have not been satisfied by the end of the
Restriction Period, the Restricted Stock Units subject to the Restriction Period
shall become null and void, and the Participant shall forfeit all rights with
respect to such Award.
          9.3 Termination of Employment. Except as otherwise determined by the
Compensation Committee, upon termination of the Participant’s employment during
the applicable Restriction Period, Restricted Stock Units that are at that time
subject to restrictions shall be null and void, and the Participant shall
forfeit all rights with respect to such Awards.
          9.4 Settlement. On the maturity date, the Company shall, subject to
the terms of the Plan and the Award Agreement, transfer to the Participant one
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited. The Compensation Committee shall specify the purchase
price, if any, to be paid by the Participant to the Company for such Shares and
shall determine the methods by which the purchase price may be paid or deemed
paid and the form of the payment. The Compensation Committee may permit a
Participant to elect to defer receipt of payment of all or part of any Award of
Restricted Stock Units pursuant to such rules and regulations as may be adopted
by the Compensation Committee or as may be specified in the applicable Award
Agreement, provided any such deferral shall satisfy the requirements of
Section 409A of the Code and any regulations or rulings promulgated by the
Internal Revenue Service thereunder.
          9.5 Additional Terms and Conditions. Each Award of Restricted Stock
Units, and all Shares issued in settlement of Restricted Stock Units, shall be
subject to such additional terms and conditions not inconsistent with the Plan
as are prescribed by the Compensation Committee and set forth in the applicable
Award Agreement.
     10. Stock Appreciation Rights.
          10.1 Grant of Stock Appreciation Rights. The Compensation Committee
may make Awards of Stock Appreciation Rights in such amounts, at such times and
to such Employees as the Compensation Committee, in its discretion, may
determine in accordance with the eligibility criteria set forth in Section 5. If
a Stock Appreciation Right is granted to a Section 16(b) Insider, the Award
Agreement shall incorporate all the terms and conditions at the time necessary
to assure that the subsequent exercise of the Stock Appreciation Right shall
qualify for the safe-harbor exemption from short-swing profit liability provided
by Rule 16b-3.
          10.2 General Terms. A Stock Appreciation Right shall confer on the
Participant the right to receive in Shares, cash or a combination thereof (as
may be determined by the Compensation Committee in its discretion) the value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the exercise price for the Stock Appreciation Right, with respect
to every Share for which the Stock Appreciation Right is

10



--------------------------------------------------------------------------------



 



granted (the “SAR Settlement Value”). At the time of grant, the Stock
Appreciation Right must be designated by the Compensation Committee as either a
tandem Stock Appreciation Right or a stand-alone Stock Appreciation Right and,
if not so designated, shall be deemed to be a stand-alone Stock Appreciation
Right. A tandem Stock Appreciation Right is a Stock Appreciation Right that is
granted in tandem with an Option and only may be granted at the same time as the
Option to which it relates. The exercise of a tandem Stock Appreciation Right
shall cancel the related Option for a like number of Shares, and the exercise of
the related Option similarly shall cancel the tandem Stock Appreciation Right
for a like number of Shares. Tandem Stock Appreciation Rights shall, except as
specifically set forth in this Section 10 or in the applicable Award Agreement,
be subject to the same terms and conditions as apply to the related Option.
Stand-alone Stock Appreciation Rights shall, except as specifically set forth in
this Section 10 or in the applicable Award Agreement, be subject to the same
terms and conditions generally applicable to Nonstatutory Stock Options as set
forth in Section 7.
          10.3 Exercise Price. The exercise price of each Stock Appreciation
Right shall be determined by the Compensation Committee, but shall not be less
than the Fair Market Value of the Common Stock on the Date of Grant.
          10.4 Other Terms. The Compensation Committee shall determine the term
of each Stock Appreciation Right. The term shall commence on the Date of Grant
and shall be 10 years or such shorter period as is determined by the
Compensation Committee. The Compensation Committee also shall determine the time
or times at which and the circumstances under which a Stock Appreciation Right
may be exercised in whole or in part, the method of exercise, the method of
settlement and the form of consideration payable in settlement. The Compensation
Committee may provide for Stock Appreciation Rights to become exercisable at one
time or from time to time, periodically or otherwise (including, without
limitation, upon the satisfaction of Performance Criteria), as to such number of
Shares or percentage of the Shares subject to the Stock Appreciation Right as
the Compensation Committee determines.
          10.5 Exercise. Each Stock Appreciation Right may be exercised in whole
or in part (but not as to fractional shares) by the delivery of an executed
Notice of Exercise in the form prescribed from time to time by the Compensation
Committee, accompanied by payment of any amounts required to be withheld for tax
purposes under Section 14. If a Stock Appreciation Right is exercised by any
person other than the Participant, the Compensation Committee may require
satisfactory evidence that the person exercising the Option has the right to do
so. Upon the exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive the SAR Settlement Value from the Company for each Share as
to which the Stock Appreciation Right has been exercised. The Company shall pay
the SAR Settlement Value in Shares valued at Fair Market Value on the exercise
date, in cash or any combination thereof, as determined by the Compensation
Committee. The Compensation Committee may permit a Participant to elect to defer
receipt of payment of all or part of the SAR Settlement Value pursuant to such
rules and regulations as may be adopted by the Compensation Committee or as may
be specified in the applicable Award Agreement, provided any such deferral shall
satisfy the requirements of Section 409A of the Code and any regulations or
rulings promulgated by the Internal Revenue Service thereunder. The Compensation
Committee may require any partial exercise of a Stock Appreciation Right to
equal or exceed a specified minimum number of Shares.

11



--------------------------------------------------------------------------------



 



          10.6 Additional Terms and Conditions. Each Award of Stock Appreciation
Rights, and all Shares issued in settlement of Stock Appreciation Rights, shall
be subject to such additional terms and conditions not inconsistent with the
Plan as are prescribed by the Compensation Committee and set forth in the
applicable Award Agreement.
     11. Other Stock-Based Awards.
          The Compensation Committee may grant to Employees equity-based or
equity-related Awards not otherwise described herein, alone or in tandem with
other Awards, in such amounts and subject to such terms and conditions as the
Compensation Committee shall determine from time to time in its sole discretion
(“Other Stock-Based Awards”). Without limiting the generality of the foregoing,
Other Stock-Based Awards may (a) involve the transfer of restricted or
unrestricted shares of Common Stock to Participants, either at the time of grant
or thereafter, or payment in cash or otherwise of amounts based on the value of
shares of CommonStock, (b) be subject to performance-based or service-based
conditions, (c) be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions, (d) be designed
to comply with Applicable Laws of jurisdictions other than the United States,
and (e) be designed to qualify for the performance-based compensation exception
under Section 162(m); provided, that each Other Stock-Based Award shall be
denominated in, or shall have a value determined by reference to, a number of
shares of Common Stock that is specified at the time of the grant of the Award.
Cash awards, as an element of or supplement to any other Award under the Plan,
also may be granted pursuant to this Section 11.
     12. Performance Based Awards.
          12.1 Performance Criteria. Awards made pursuant to the Plan may be
made subject to the attainment of performance goals relating to one or more
business criteria (“Performance Criteria”). For purposes of Awards that are
intended to qualify for the performance-based compensation exception under
Section 162(m), the Performance Criteria shall (a) be objective business
criteria and otherwise meet the requirements of Section 162(m), including the
requirement that the level or levels of performance targeted by the Compensation
Committee result in the achievement of performance goals being “substantially
uncertain,” and (b) relate to one or more of the following performance measures:
(i) revenues or net sales; (ii) earnings before or after deduction for all or
any portion of interest, taxes, depreciation, amortization or other items,
whether or not on a continuing operations or an aggregate or per share basis;
(iii) return on equity, investment, capital or assets; (iv) margins; (v) one or
more operating ratios; (vi) borrowing levels, leverage ratios or credit ratings;
(vii) market share; (viii) capital expenditures; (ix) cash flow; (x) stock
price, growth in stockholder value relative to one or more stock indices or
total stockholder return; (xi) budget and expense management; (xii) working
capital turnover and targets; (xiii) sales of particular products or services,
market penetration, geographic expansion or new concept development;
(xiv) customer acquisition, expansion and retention; (xv) acquisitions and
divestitures (in whole or in part), joint ventures, strategic alliances,
spin-offs, split-ups and the like; (xvi) reorganizations, recapitalizations,
restructurings and financings (debt or equity); (xvii) transactions that would
constitute a Change in Control; or (xviii) any combination of the foregoing.
Performance Criteria measures, and targets with respect thereto, determined by
the Compensation Committee need not be based upon an increase, a positive or
improved result or avoidance of loss.

12



--------------------------------------------------------------------------------



 



          12.2 Additional Provisions Applicable to Performance Criteria. Any
Performance Criteria may be used to measure the performance of the Company as a
whole or with respect to any business unit, Subsidiary or business segment of
the Company, either individually, alternatively or in any combination, and may
be measured either annually or cumulatively over a period of years, on an
absolute basis or relative to a pre-established target, to previous period
results or to a designated comparison group, in each case as specified by the
Compensation Committee in the Award. To the extent required by Section 162(m),
prior to the payment of any compensation under an Award intended to qualify as
performance-based compensation under Section 162(m), the Compensation Committee
shall certify the extent to which any such Performance Criteria and any other
material terms under such Award have been satisfied (other than in cases where
such Performance Criteria relate solely to the increase in the value of the
Common Stock). To the extent Section 162(m) is applicable, the Compensation
Committee may not in any event increase the amount of compensation payable to a
Participant subject to Section 162(m) upon the satisfaction of any Performance
Criteria.
          12.3 Adjustments to Performance Criteria. The Compensation Committee
may, with respect to any Performance Period, make such adjustments to
Performance Criteria as it may deem appropriate to compensate for, or reflect,
(a) asset write-downs or write-ups; (b) litigation, claims, judgments or
settlements; (c) the effect of changes in tax law, accounting principles or
other laws or provisions affecting reported results; (d) discontinued operations
and divestitures; (e) mergers, acquisitions and accruals for reorganization and
restructuring programs; and (f) extraordinary or other unusual or non-recurring
item; provided, however, with respect to Awards intended to qualify as
performance-based compensation under Section 162(m), such adjustments shall be
made only to the extent that the Compensation Committee determines that such
adjustments may be made without a loss of deductibility of the compensation
includible with respect to the Awards under Section 162(m).
          12.4 Performance Periods. The attainment of Performance Criteria shall
be measured over performance periods of one year or more (“Performance
Periods”), as may be established by the Compensation Committee. Performance
Criteria for any Performance Period shall be established not later than the
earlier of (a) 90 days after the beginning of the Performance Period, or (b) the
time 25% of the Performance Period has elapsed.
          12.5 Right of Recapture. If, at any time after the date on which a
Participant has been granted or becomes vested in or paid an Award pursuant to
the achievement of Performance Criteria, the Compensation Committee determines
that the earlier determination as to the achievement of the Performance Criteria
was based on incorrect data and that in fact the Performance Criteria had not
been achieved or had been achieved to a lesser extent than originally determined
and a portion of the Award would not have been granted, vested or paid given the
correct data, then (a) any portion of the Award that was so granted shall be
forfeited and any related Shares (or, if such Shares were disposed of, the cash
equivalent) shall be returned to the Company, (b) any portion of the Award that
became so vested shall be deemed to be not vested and any related Shares (or, if
such Shares were disposed of, the cash equivalent) shall be returned to the
Company, and (c) any portion of the Award so paid to the Participant shall be
repaid by the Participant to the Company upon notice from the Company, in each
case as and to the extent provided by the Compensation Committee.

13



--------------------------------------------------------------------------------



 



          12.6 Section 162(m). In the case of an Award intended to be eligible
for the performance-based compensation exception under Section 162(m), the Plan
and such Award shall be construed to the maximum extent permitted by law in a
manner consistent with qualifying the Award for such exception.
     13. Restrictions on Transfer.
          13.1 Restrictions on Transfer. Subject to the further provisions of
this Section 13.1, Awards may not be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime an Award
requiring exercise may be exercised only by the Participant (or in the event of
the Participant’s incapacity, the person or persons legally appointed to act on
the Participant’s behalf). No Award or any interest therein shall be subject to
attachment, execution, garnishment, sequestration, the laws of bankruptcy or any
other legal or equitable process. The foregoing notwithstanding, Awards (other
than Incentive Stock Options and Stock Appreciation Rights granted in tandem
therewith) may be transferred to one or more transferees during the lifetime of
the Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Compensation Committee in its discretion, subject to any terms and
conditions which the Committee may impose thereon. If a transfer is approved by
the Compensation Committee, the transfer shall only be effective upon written
notice to the Company given in such form and manner as may be prescribed by the
Compensation Committee. Anything herein to the contrary notwithstanding,
transfers of an Award by a Participant for consideration are prohibited.
          13.2 Designation and Change of Beneficiary. Each Participant may file
with the Compensation Committee a written designation of one or more persons as
the beneficiary who shall be entitled to receive the rights or amounts payable
with respect to an Award due under the Plan upon the Participant’s death. A
Participant may, from time to time, revoke or change his or her beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Compensation Committee. The last such designation received
by the Compensation Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Compensation Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by the Participant, the beneficiary shall be deemed to be
the Participant’s estate.
          13.3 Provisions Applicable to Transferees. A beneficiary, transferee
or other person claiming any rights under the Plan from or through any
Participant shall be subject to all terms and conditions of the Plan and any
Award Agreement or other document applicable to the Participant, except as
otherwise determined by the Compensation Committee, and to any additional terms
and conditions deemed necessary or appropriate by the Compensation Committee.
The Compensation Committee shall have full and exclusive authority to interpret
and apply the provisions of the Plan to transferees to the extent not
specifically addressed herein.
     14. Withholding and Other Tax Provisions.
          14.1 Withholding. The Company may require the Participant to pay to
the Company the amount of any taxes that the Company is required by applicable
federal, state,

14



--------------------------------------------------------------------------------



 



foreign, local or other law to withhold with respect to the grant, vesting,
exercise or settlement of an Award. The Company shall not be required to issue
any Shares under the Plan until such obligations are satisfied in full. The
Compensation Committee may, in its sole and absolute discretion in the
particular case, permit or require a Participant to satisfy his or her tax
withholding obligations by any of the following means (or a combination of any
of the following means): (a) by paying cash to the Company, (b) by having the
Company withhold a number of Shares that would otherwise be issued to the
Participant (or become vested in the case of Restricted Shares) having a Fair
Market Value equal to the tax withholding obligations, (c) surrendering a number
of Shares the Participant already owns having a Fair Market Value equal to the
tax withholding obligations, or (d) entering into such other arrangement as is
acceptable to the Compensation Committee in its sole discretion. The value of
any Shares withheld or surrendered may not exceed the employer’s minimum tax
withholding obligation and, to the extent such Shares were acquired by the
Participant from the Company as compensation, the Shares must have been held for
the minimum period required by applicable accounting rules to avoid a charge to
the Company’s earnings for financial reporting purposes. The Company shall also
have the right to deduct from any and all cash payments otherwise owed to a
Participant any federal, state, foreign, local or other taxes required to be
withheld with respect to the Participant’s participation in the Plan.
          14.2 Required Consent to and Notification of Section 83(b) Election.
No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Section 83(b) of the Code) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made in connection with an Award unless expressly permitted by the terms of the
Award Agreement or by action of the Committee in writing prior to the making of
such election. In any case in which a Participant is so permitted to make such
an election, the Participant shall notify the Company of such election within
10 days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code or other
applicable provisions of any tax law.
     15. Effect of Certain Corporate Changes and Changes in Control.
          15.1 Basic Adjustment Provisions. In the event the Compensation
Committee determines that any stock dividend, stock split, combination of
shares, extraordinary dividend of cash or assets, merger, consolidation,
spin-off, recapitalization (other than the conversion of convertible securities
according to their terms), reorganization, liquidation, dissolution or other
similar corporate change, or any other increase, decrease or change in the
Common Stock without receipt or payment of consideration by the Company, in the
Compensation Committee’s sole discretion, affects the Common Stock such that an
adjustment to the Awards or the Plan is determined by the Compensation Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Compensation Committee shall, in such manner as it may
deem equitable, adjust any or all of:
          (a) The number and kind of shares of Common Stock (or other securities
or property) with respect to which an Award may be granted under the Plan
(including, but not limited to, adjustments of the limitations in Section 4.1 on
the maximum number and kind of

15



--------------------------------------------------------------------------------



 



Shares which may be issued under the Plan and the limitations in Section 4.3 on
the maximum number of Shares that may be covered by Awards granted under the
Plan to any single Participant in any calendar year);
          (b) The number and kind of shares of Common Stock (or other securities
or property) subject to outstanding Awards;
          (c) The grant, exercise or other purchase price per Share under any
outstanding Awards; and
          (d) The terms and conditions of any outstanding Awards (including,
without limitation, any applicable Performance Criteria specified in an Award
Agreement).
Notwithstanding the foregoing, (x) with respect to Incentive Stock Options, any
such adjustments shall be made in accordance with Section 424(h) of the Code,
(b) the Committee shall consider the impact of Section 409A of the Code on any
such adjustments, and (z) no such adjustments may materially change the value of
benefits available to a Participant under a previously granted Award.
          15.2 Change in Control. The Compensation Committee may provide with
respect to any transaction that results in a Change in Control, either at the
time an Award is granted or by action taken prior to the occurrence of the
Change in Control, that a Change in Control shall have such effect as is
specified by the Compensation Committee, or no effect, as the Compensation
Committee in its sole discretion may provide. Without limiting the foregoing,
the Compensation Committee may provide, either at the time an Award is granted
or by action taken prior to the occurrence of the Change in Control, and without
the consent or approval of any Participant, for one or more of the following
actions or combination of actions with respect to some or all outstanding Awards
(which actions may vary among individual Participants and may be subject to such
terms and conditions as the Compensation Committee deems appropriate):
          (a) Acceleration of the time at which Awards then outstanding vest and
(as applicable) may be exercised in full for a limited period of time on or
before a specified date fixed by the Compensation Committee (which will permit
the Participant to participate with the Common Stock received upon exercise of
an Award in the Change in Control transaction), after which specified date all
unexercised Awards and all rights of Participants thereunder shall terminate;
          (b) Acceleration of the time at which Awards then outstanding vest
(and, in the case of Options, Stock Appreciation Rights and other applicable
Awards, may be exercised so that such Options, Stock Appreciation Rights and
other applicable Awards may be exercised in full for their then remaining term);
          (c) The assumption of Awards (or any portion thereof) by the successor
or survivor corporation, or a parent or Subsidiary thereof, or the substitution
of awards covering the stock of the successor or survivor corporation, or a
parent or Subsidiary thereof, for then outstanding Awards that have been issued
under the Plan, with appropriate adjustments as to the number and kind of shares
and grant, exercise or other purchase prices;

16



--------------------------------------------------------------------------------



 



          (d) The mandatory surrender to the Company for cancellation of any
outstanding Awards and the purchase of the surrendered Awards for an amount of
cash, securities or other property equal to the excess of the Fair Market Value
of the vested shares of Common Stock subject to any such Award immediately prior
to the occurrence of the Change in Control (and such additional portion of the
Award as the Compensation Committee may determine) over the aggregate exercise
or other purchase price (if any) of such shares; and
          (e) The termination of any Award (or any portion thereof) concurrently
with the closing or other consummation of the Change in Control transaction. If
the Compensation Committee provides that an Award shall terminate concurrently
with the closing or other consummation of the Change in Control transaction,
each Participant shall have the right up to the closing or other consummation of
the transaction to exercise all or any part of the Participant’s vested Awards.
          15.3 Determination of Adjustments. All determination of the
Compensation Committee pursuant to this Section 15 shall be conclusive and
binding on all persons for all purposes of the Plan.
          15.4 No Restriction on Right of Company to Effect Corporate Changes.
The Plan shall not affect in any way the right or power of the Company to make
or authorize any adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, any merger or
consolidation, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or that are
convertible into or exchangeable for Common Stock, the dissolution or
liquidation of the Company, any sale or transfer of all or any part of the
assets or business of the Company or any of its Subsidiaries, or any other
corporate act or proceeding, whether of a similar character or otherwise. Except
as specifically provided in this Section 15 and authorized by the Compensation
Committee, a Participant shall have no rights by reason of any such corporate
act or proceeding, and no adjustment by reason thereof shall be made with
respect to any outstanding Award or the Plan.
     16. Regulatory Compliance.
          16.1 Conditions to Obligations of the Company. The Company may, to the
extent deemed necessary or advisable by the Compensation Committee, postpone the
issuance or delivery of Shares or the payment of other benefits under any Award
until:
          (a) The completion of any registration or other qualification of such
Shares under any state or federal securities law or under the rules and
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Compensation Committee shall, in its sole discretion,
deem necessary or advisable;
          (b) The admission to listing of, or other required action with respect
to, such Shares on any and all stock exchanges or automated quotation systems
upon which the Common Stock or other securities of the Company are then listed
or quoted; and
          (c) The compliance with all other requirements of Applicable Laws, as
the Compensation Committee shall, in its sole discretion, deem necessary or
advisable;

17



--------------------------------------------------------------------------------



 



The Compensation Committee also may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as the Compensation Committee shall, in its sole discretion,
deem necessary or advisable to comply with any requirements of Applicable Laws
in connection with the grant of any Award or the issuance or delivery of Shares
or the payment of other benefits under any Award. Without limiting the
generality of the foregoing, if the Shares offered for sale or sold under the
Plan are offered or sold pursuant to an exemption from registration under
federal, state or foreign securities laws, (x) the Company may require the
Participant to represent and agree at the time of grant or exercise, as the case
may be, that such Shares are being acquired for investment, and not with a view
to the sale or distribution thereof, and to make such other representations as
are deemed necessary or appropriate by the Company and its counsel, and (y) the
Company may restrict the transfer of such Shares, issue stop-transfer
instructions and legend the certificates representing such Shares, in each case
in such manner as it deems advisable to ensure the availability of any such
exemption.
          16.2 Limitation on Company Obligations. The inability of the Company
(after reasonable efforts) to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance or sale of any Awards or Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Awards or Shares as to which such requisite authority shall not have been
obtained. Nothing contained herein shall be construed to impose on the Company
any obligation to register for offering or resale under the Securities Act, or
to register or qualify under any other state, federal or foreign securities
laws, any Shares, securities or interests in a security paid or issued under, or
created by, the Plan, or to continue in effect any such registrations or
qualifications if made, and the Company shall have no liability for any
inability or failure to do so.
          16.3 Provisions Applicable to a Change in Control. Anything in this
Section 16 to the contrary notwithstanding, in connection with a Change in
Control, the Company shall not take or cause to be taken any action, and shall
not undertake or permit to arise any legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of
Shares or the payment of benefits under any Award or the imposition of any other
conditions on such issuance, delivery or payment, to the extent that such
postponement or other condition would represent a greater burden on a
Participant than existed on the 90th day preceding the effective date of the
Change in Control.
          16.4 Exchange Act. Notwithstanding anything contained in the Plan or
any Award Agreement to the contrary, if the consummation of any transaction
under the Plan would result in the possible imposition of liability on a
Participant pursuant to Section 16(b) of the Exchange Act, the Compensation
Committee shall have the right, in its sole discretion, but shall not be
obligated, to defer such transaction to the extent necessary to avoid such
liability.
     17. Amendment or Termination of the Plan.
          The Board of Directors may at any time and from time to time amend,
suspend or terminate the Plan in whole or in part; provided that no such
amendment may, without the approval of the stockholders of the Company, increase
the number of shares of Common Stock

18



--------------------------------------------------------------------------------



 



that may be issued under the Plan (except for adjustments pursuant to
Section 15) or effectuate a change for which stockholder approval is required:
(a) in order for the Plan to continue to qualify under Section 422 of the Code;
(b) under the corporate governance standards of any national securities exchange
or automated quotation system applicable to the Company; or (c) for Awards to be
eligible for the performance-based compensation exception under Section 162(m).
In addition, no termination or amendment of the Plan shall materially alter or
adversely affect the rights of any Participant in any outstanding Awards,
without the consent of the Participant to whom the Awards have been granted.
     18. Term of the Plan.
          The Plan shall continue until terminated by the Board of Directors
pursuant to Section 17 or as otherwise set forth in the Plan, and no further
Awards shall be made hereunder after the date of such termination. Unless
earlier terminated, the Plan shall terminate 10 years after its initial approval
by the Board of Directors (provided that Awards granted before termination shall
continue in accordance with their terms).
     19. No Right to Awards or Continued Employment.
          No person shall have any claim or right to receive grants of Awards
under the Plan, and neither the Plan nor any action taken or omitted to be taken
hereunder shall create or confer on any Participant the right to continued
employment with the Company or its Subsidiaries or interfere with or to limit in
any way the right of the Company or its Subsidiaries to terminate the employment
of any Participant at any time or for any reason. The loss of any existing or
potential profit in Awards shall not constitute an element of damages in the
event of the termination of the employment of any Participant for any reason,
even if the termination is in violation of an obligation of the Company or its
Subsidiaries to the Participant. No Participant shall have any rights as a
stockholder with respect to any Shares covered by or relating to any Award until
the date of the issuance of a stock certificate with respect to such Shares.
     20. Effect of Plan Upon Other Awards and Compensation Plans.
          Nothing in the Plan shall be construed to limit the right of the
Company or any of its Subsidiaries (a) to establish any other forms of
incentives or compensation for Employees, or (b) to grant or assume options,
restricted stock or other equity-based awards otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options, restricted stock or other awards
in connection with the acquisition of the business, securities or assets of any
corporation, firm or business. The adoption of the Plan shall not affect any
other compensation or incentive plans in effect for the Company or any of its
Subsidiaries, and no payment under the Plan shall be taken into account in
determining any benefits under any pension, retirement, profit sharing, group
insurance or other benefit plan of the Company except as otherwise specifically
provided in such other plan.
     21. General Provisions.
          21.1 Other Documents. All documents prepared, executed or delivered in
connection with the Plan shall be, in substance and form, as established and
modified by the Compensation Committee or by persons under its direction and
supervision; provided, however,

19



--------------------------------------------------------------------------------



 



that all such documents shall be subject in every respect to the provisions of
the Plan, and in the event of any conflict between the terms of any such
document and the Plan, the provisions of the Plan shall prevail.
          21.2 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Compensation Committee shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock and any rights thereto shall be forfeited or otherwise eliminated
(including by rounding to the nearest whole Share).
          21.3 Payments in the Event of Forfeitures. Unless otherwise determined
by the Compensation Committee or otherwise specified in the applicable Award
Agreement, in the event of the forfeiture of an Award with respect to which a
Participant paid cash consideration, the Participant shall be repaid the amount
of such cash consideration within 10 days of the date of forfeiture or as soon
thereafter as practicable.
          21.4 Limitation on Repricing. The Compensation Committee shall not,
without the approval of the stockholders of the Company, amend or replace
previously granted Options or Stock Appreciation Rights in a transaction that
constitutes a “repricing,” as such term is used in Section 303A.08 of the Listed
Company Manual of the New York Stock Exchange or the rules and regulations of
the Securities and Exchange Commission.
          21.5 Misconduct of a Participant. Notwithstanding any other provision
of the Plan or an Award Agreement, if a Participant commits fraud or dishonesty
toward the Company or wrongfully uses or discloses any trade secret,
confidential data or other information proprietary to the Company, or
intentionally takes any other action materially inimical to the best interests
of the Company, as determined by the Compensation Committee, in its sole and
absolute discretion, such Participant shall forfeit all rights and benefits
under the Plan and any outstanding Awards.
          21.6 Restrictive Legends. The certificates for Shares delivered under
the Plan shall include such legends, and shall be subject to such stop-transfer
instructions, as the Compensation Committee deems appropriate to reflect any
restrictions on the Shares.
          21.7 Successors in Interest. The provisions of the Plan, the terms and
conditions of any Award and the actions of the Compensation Committee shall be
binding upon the successors and assigns of the Company and permitted successors
and assigns, heirs, executors, administrators and other legal representatives of
Participants.
          21.8 Severability. If any provision of the Plan or any Award is
determined to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person, or would disqualify the Plan or any Award under any law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to Applicable Laws, or, if it cannot be so construed
or deemed amended without, in the Compensation Committee’s determination,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.

20



--------------------------------------------------------------------------------



 



          21.9 Headings. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.
          21.10 Governing Law. To the extent not preempted by federal law, the
Plan and all rights hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to rules relating to
conflicts of law.
          21.11 Compliance With Section 162(m). If any provision of the Plan or
any Award Agreement relating to an Award that is designated as intended to
comply with Section 162(m) does not comply or is inconsistent with the
requirements of Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.
          21.12 Compliance With Section 409A. Awards under the Plan are intended
either to (a) qualify as compensatory arrangements that do not constitute
“deferred compensation” subject to Section 409A of the Code, or (b) satisfy the
requirements of Section 409A of the Code so that Participants will not be liable
for the payment of interest or additional tax thereunder, and the Plan and all
Awards shall be construed accordingly. Any provision of the Plan or an Award
Agreement that would cause the grant of an Award, or the payment, settlement or
deferral thereof, to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
          21.13 Administration of the Plan in Foreign Countries. The
Compensation Committee may take any action consistent with the terms of the
Plan, either before or after an Award has been granted, which the Compensation
Committee deems necessary or advisable in order for the administration of the
Plan and the grant of Awards thereunder to comply with the Applicable Laws of
any foreign country, including but not limited to, modifying or amending the
terms and conditions governing any Awards, modifying exercise procedures and
other terms and procedures and establishing local country plans as sub-plans to
the Plan.
          21.14 Effective Date. The Plan shall become effective upon adoption by
the Board of Directors, subject to approval by the stockholders of the Company.
The Plan will be submitted for the approval of the Company’s stockholders within
12 months of the date of the Board of Director’s initial adoption of the Plan.
No Award may be exercised to any extent unless and until the Plan is so approved
by the stockholders, and if such approval has not been obtained by the end of
said 12-month period, the Plan and all Awards theretofore granted shall
thereupon be canceled and become null and void.
[Signature page follows]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this document has been executed as of the 22nd day of
November, 2006.

            NEWPARK RESOURCES, INC.
      By:   /s/ Paul L. Howes         Paul L. Howes,         President and Chief
Executive Officer   

22



--------------------------------------------------------------------------------



 



         

Exhibit A
DEFINITIONS
     The following terms, when used in the Plan, shall have the meanings, and
shall be subject to the provisions, set forth below:
     “Award” means an Option, Restricted Stock award, Restricted Stock Unit
award, Stock Appreciation Right or Other Stock-Based Award granted to a
Participant pursuant to the Plan.
     “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
     “Applicable Laws” means the requirements relating to the administration of
stock option and restricted stock plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any other country or jurisdiction where Awards are granted under the Plan.
     “Board of Directors” means the Board of Directors of the Company.
     “Cashless Exercise” means the exercise of an Option through (a) the
delivery of irrevocable instructions to a broker (i) to make a sale of a number
of Shares issuable upon the exercise of the Option that results in proceeds in
the amount required to pay the aggregate Option Price for all the shares as to
which the Option is being exercised (and any required withholding tax, if
authorized by the Compensation Committee) and (ii) to deliver such proceeds to
the Company in satisfaction of such aggregate Option Price (and withholding tax
obligation, if applicable), or (b) any other surrender to the Company of Shares
issuable upon the exercise of the Option or vested Options in satisfaction of
such aggregate Option Price (and withholding tax obligation, if applicable).
     “Cause” means, with respect to any Participant, (a) “cause” as defined in
an employment or consulting agreement applicable to the Participant, or (b) in
the case of a Participant who does not have an employment or consulting
agreement that defines “cause”: (i) any act or omission that constitutes a
material breach by the Participant of any of his or her obligations under any
agreement with the Company or any of its Subsidiaries; (ii) the willful and
continued failure or refusal of the Participant substantially to perform the
duties required of him or her as an Employee, or performance significantly below
the level required or expected of the Participant, as determined by the
Compensation Committee; (iii) the Participant’s willful misconduct, gross
negligence or breach of fiduciary duty that, in each case or in the aggregate,
results in material harm to the Company or any of its Subsidiaries; (iv) any
willful violation by the Participant of any federal, state or foreign law or
regulation applicable to the business of the Company or any of its Subsidiaries,
or the Participant’s commission of any felony or other crime involving moral
turpitude, or the Participant’s commission of an act of fraud, embezzlement or
misappropriation; or (iv) any other misconduct by the Participant that is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or any of its Subsidiaries. The
Compensation Committee shall determine whether there has been a termination of
employment for Cause, and each Participant shall agree, by acceptance of the
grant of an Award and the execution of an Award Agreement, that the Compensation
Committee’s determination is conclusive and binding on all persons for all
purposes of the Plan.

 



--------------------------------------------------------------------------------



 



     “Change in Control” means the occurrence of any one of the following:
          (a) Any election of directors of the Company takes place (whether by
the directors then in office or by the stockholders at a meeting or by written
consent) and a majority of the directors in office following such election are
individuals who were not nominated by a vote of two-thirds of the members of the
Board of Directors immediately preceding such election;
          (b) One or more occurrences or events as a result of which any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 30% or more of the combined voting
power of the Company’s then outstanding securities;
          (c) A merger or consolidation of the Company with, or an acquisition
of the Company or all or substantially all of its assets by, any other entity,
other than a merger, consolidation or acquisition in which the individuals who
were members of the Board of Directors of the Company immediately prior to such
transaction continue to constitute a majority of the Board of Directors of the
surviving corporation (or, in the case of an acquisition involving a holding
company, constitute a majority of the Board of Directors of the holding company)
for a period of not less than 12 months following the closing of such
transaction; or
          (d) The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended, including the
rules and regulations promulgated thereunder.
     “Common Stock” means shares of Common Stock, par value $0.01 per share, of
the Company and any other equity securities of the Company that may be
substituted or resubstituted for such Common Stock pursuant to Section 15.
     “Company” means Newpark Resources, Inc., a Delaware corporation, and any
successor.
     “Compensation Committee” means the Compensation Committee of the Board of
Directors.
     “Date of Grant” means the date of grant of an Award as set forth in the
applicable Award Agreement.
     “Disqualifying Disposition” has the meaning set forth in Section 7.8.3.
     “Disability” means, with respect to any Participant who has an employment
or consulting agreement that defines such term or a similar term, “disability”
as defined in such agreement or, in the case of a Participant who does not have
an employment or consulting agreement that defines such term or a similar term,
the inability of the Participant to perform substantially all his duties as an
Employee by reason of illness or incapacity for a period of more than six
months, or six months in the aggregate during any 12-month period, established
by medical evidence reasonably satisfactory to the Compensation Committee.
     “Employee” means any person who is employed by the Company or one of its
Subsidiaries, provided, however, that the term “Employee” does not include a
non-employee

 



--------------------------------------------------------------------------------



 



Director or an individual performing services for the Company or a Subsidiary
who is treated for tax purposes as an independent contractor at the time of
performance of the services, whether such person is so employed at the time this
Plan is adopted or becomes so employed subsequent to the adoption of this Plan.
For purposes of awards of Incentive Stock Options, “Employee” means any person,
including an officer, who is so employed by the Company or any “parent
corporation” or “subsidiary corporation” of the Company as defined in Sections
424(e) and 424(f) of the Code, respectively. An Employee shall not cease to be
an Employee in the case of (a) any leave of absence approved by the Company, or
(b) transfers between locations of the Company or between the Company, any of
its Subsidiaries or any successor.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Fair Market Value” means, as of any given date, the value of a share of
Common Stock determined as follows:
          (a) If the Common Stock is listed on an established stock exchange or
a national market system, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported), as quoted on the principal exchange or system on which the Common
Stock is then traded and as reported in The Wall Street Journal or such other
source as the Compensation Committee deems reliable, on such date or, if such
date is not a trading day, on the trading day immediately preceding such date;
          (b) If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock, as reported in The Wall Street Journal or such other source as the
Compensation Committee deems reliable, on such date or, if such date is not a
trading day, on the trading day immediately preceding such date; or
          (c) In all other cases, the “fair market value” as determined by the
Compensation Committee in good faith and using such financial sources as it
deems relevant and reliable (but in any event not less than fair market value
within the meaning of Section 409A of the Code).
     “Incentive Stock Option” means an Option which qualifies as an “incentive
stock option” under Section 422 of the Code and is designated as an Incentive
Stock Option by the Compensation Committee. For avoidance of doubt, no Option
awarded under the Plan will be an Incentive Stock Option unless the Compensation
Committee expressly provides for Incentive Stock Option treatment in the
applicable Award Agreement.
     “Non-Qualified Stock Option” means an Option which is not an “incentive
stock option” under Section 422 of the Code and includes any Option which is
designated as a Non-Qualified Stock Option by the Compensation Committee.
     “Option” means a right to purchase Shares upon payment of the Option Price.
     “Option Price” means the purchase price per Share deliverable upon the
exercise of an Option in order for the Option (or applicable portion thereof) to
be exchanged for Shares.
     “Other Stock-Based Awards” has the meaning set forth in Section 11.
     “Participant” means any Employee who has been granted an Award.

 



--------------------------------------------------------------------------------



 



     “Performance Criteria” has the meaning set forth in Section 12.1 of the
Plan.
     “Performance Period” has the meaning set forth in Section 12.4 of the Plan.
     “Plan” means the Newpark Resources, Inc. 2006 Equity Incentive Plan.
     “Restricted Stock” means Shares awarded to a Participant under Section 8,
the rights of ownership of which are subject to restrictions prescribed by the
Compensation Committee.
     “Restricted Stock Unit” means a right granted to a Participant under
Section 9 to receive Shares upon the satisfaction of Performance Criteria or
other criteria specified by the Compensation Committee, such as continuous
service, at the end of a specified Restriction Period.
     “Restriction Period” means the period or periods during which any
forfeiture or vesting restrictions, restrictions on transferability or other
restrictions shall apply to any Award, as determined by the Compensation
Committee in its discretion, consistent with the provisions of the Plan.
     “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
     “SAR Settlement Value” has the meaning set forth in Section 10.2.
     “Section 16(b) Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
     “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Shares” means shares of the Company’s Common Stock reserved for issuance
under the Plan, as adjusted pursuant to Sections 15, and any successor security.
     “Stock Appreciation Right” means a right granted to a Participant under
Section 10 that entitles the Participant to receive a payment in Shares, cash or
a combination thereof measured by the increase in the Fair Market Value of a
Share over the exercise price of the Stock Appreciation Right, as established by
the Compensation Committee on the Date of Grant.
     “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act; provided, however, for purposes of Awards of Incentive Stock
Options, “Subsidiary” means any entity that is a subsidiary of the Company
within the meaning of Section 424(f) of the Code.

 